DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the AFCP 2.0 request filed 01 SEP 2021.  Updated search and consideration can be completed within the time authorized for the pilot program; therefore, the AFCP 2.0 request is granted.
Examiner notes the amendment filed 01 SEP 2021.  The status of the claims is as follows:
Claims 1-4, 6-8, and 20-23 are pending.
Claim 1 is amended.
Claims 5 and 9-19 are canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 09 SEP 2021.



In Claim 23, the text “of claim 24” is deleted and is replaced with - -of claim 22- -.

Allowable Subject Matter
Claims 1-4, 6-8, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendment to Claim 1 overcomes the previous rejection of the claims under 35 U.S.C. 112.  The subject matter of Claim 1 as amended was indicated as allowable in the previous Office Action.  Claim 1 and dependents therefrom (2-4, 6-8, and 20-23) contain the subject matter of Claim 1 and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712               

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712